This opinion is subject to administrative correction before final disposition.




                                  Before
                     HITESMAN, GASTON, and KOVAC,
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                           Alex SANCHEZ
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900150

                          Decided: 30 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Jeffrey V. Munoz, USMC. Sen-
   tence adjudged 21 February 2019 by a general court-martial convened
   at Marine Corps Base Camp Pendleton, California, consisting of a mil-
   itary judge sitting alone. Sentence approved by the convening authori-
   ty: reduction to E-1, forfeiture of all pay and allowances, confinement
   for 4 years, 1 and a dishonorable discharge.
   For Appellant: Lieutenant Commander W. Scott Stoebner, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________



   1  The Convening Authority suspended confinement in excess of 36 months pursu-
ant to a pretrial agreement.
                  United States v. Sanchez, No. 201900150


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2